DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 May 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claim 18. Claims 1-17 and 19-20 are cancelled. Claims 18, 21-30 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 18, 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Agot (DE 3721500 – of record), in view of Gramelspacher (US 2,708,470), in view of Einarsson (US 3,872,908).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claims 18, 20, 29, Agot teaches an all-weather tire system which allows driving characteristics between summer and winter tires to be simulated continuously – (corresponds to a tire for a wheel of a vehicle, with a profiled tread for supporting the vehicle on the ground). 

    PNG
    media_image1.png
    252
    688
    media_image1.png
    Greyscale

The tire includes the use of: a main tire body 18, formed by two opposite side walls and a circumferential wall, which delimit a tire pressure cavity and control valve system for controlling the tire air pressure, see [0006] – (corresponds to the tire body is configured to maintain an adjustable gas pressure in the tire). The circumferential wall is further configured to have a plurality of basins 3 which holds a plurality of extendable/retractable spike modules 1 – (corresponds to the circumferential wall is provided with a number of holding spaces). The extendable/retractable spike modules have a rubber profiled portion 1 which forms the ground contacting portion of the tread and as depicted above is configured to extend/retract out from or into the thickness of the tread perpendicular to the circumferential direction of the tire – (corresponds to a number of tread pattern elements which form at least part of the tread, wherein each of the number of tread pattern elements is accommodated in a holding space of the number of holding spaces so as to be displaceable at substantially right angles to the circumferential wall between a first position, in which it projects from the circumferential wall to a greater degree, and a second position, in which it projects from the circumferential wall to a lesser degree or is accommodated in the circumferential wall; wherein each tread pattern element of the number of tread pattern elements is made of a material comprising rubber). The tire system is further configured to use a spring-integrated hermetic bellows 6 which as depicted above actuates the spike module into positions which extend away from the tread and positions which are radially even with adjacent tread portions – (corresponds to an adjustment device which is configured to displace the number of tread pattern elements in the number of holding spaces between the first and second position in order to adjust a tread pattern height of the profiled tread).
While Agot discloses the spring-integrated hermetic bellows 6, is the actuating mechanism of the spike module which positions the rubber profile portion 1 into a position which extends away from the tread – (corresponds to a first position, in which it projects from the circumferential wall to a greater degree) and a position which extends away from the tread to a lesser extent than the aforementioned position – (corresponds to a second position, in which it projects from the circumferential wall to a lesser degree or is accommodated in the circumferential wall); it does not explicitly disclose the adjustment device comprises the claimed spring device.
In any event, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use any number of well-known and conventional adjustment schemes for its retractable/extendable modules. 
Einarsson for example, is configured to have an adjustment scheme, with guidance provided by the figures:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The adjustment scheme is suitable for displacing studs 28 – (construed as tread pattern elements) to protrude from and retract into the thickness of the circumferential wall of the tread. And where to retract into the thickness of the tread – (corresponds to a second position), a stretchable inflatable section 72 – (construed as a spring device having adjustable spring action and appreciable spring stiffness) is inflated to a certain pressure by a high pressure air chamber 36 to thereby retract the studs – (construed as increasing the spring stiffness corresponds to a decreased tread pattern height, see FIG. 11 and Col 6 lines 22-30) and likewise, stretchable inflatable section 72 is deflated with atmospheric pressure by low pressure chamber 38 to thereby extend the studs to a protruding position – (construed as decreasing the spring stiffness corresponds to an increased tread pattern height, see FIG. 10 and Col 6 lines 30-35). Einarsson further discloses such a configuration is beneficial for the studs and power unit assembly being capable of minimizing, if not actually preventing, leakage of inflation air through the tread wall where openings are provided for the studs, see Col 2 lines 47-53 – (corresponds to the claimed configured with an adjustable spring action, wherein an increase in spring stiffness of the spring device increases an amount of force required to move the number of tread pattern elements from the second position to the first position, and a decrease in spring stiffness of the spring device decreases the amount of force required to move the number of tread pattern elements from the second position to the first position); 
And Gramelspacher for example, is configured to have a tread pattern adjustment scheme where interchangeable tread arrangement is obtained by providing movable members on a casing section that can be projected beyond the normal tread of the casing section to provide gripping lugs, and can be retracted below the normal tread of a casing section so that the tire will run on the normal “fair weather' tread with the lugs out of contact with the road surface, see Col 1 lines 35-43. 
And wherein the adjustable scheme includes air chambers being deflated such that the projectable tread sections or movable members will return to normal tread level or be retracted below tread level. Whereby in accomplishing this compression of the elastic portions will cause projection of the movable members beyond tread level; and the latter being occasioned by constructing the casing section in semi-elliptical transverse cross-section for placement upon a tire while it is in a deflated condition and upon inflation of the tire, retaining the removable casing section in friction engagement with the standard tire., see Col 1 lines 55-70 – Col 2 lines 5-10 – (corresponds to an adjustment device is configured to adjust the degree of the spring action of the spring device. and wherein increasing the spring stiffness corresponds to a decreased tread pattern height and decreasing the spring stiffness corresponds to an increased tread pattern height).
That is, updating Agot according to the disclosures of Einarsson and Gramelspacher would provide Argot with an adjustable scheme suitable extending and retracting its tread pattern elements fully into, out of or in intermediate normal tread positions.
Regarding claim 21, as modified Agot discloses the spring-integrated hermetic bellows 6, are configured to hold the spike modules in place and are pneumatically inflated/deflated to position the studs into retracted or protruding positions, see Anderson figures above. 
It is considered an inherent feature that the spike module’s pneumatically inflated, spring-integrated hermetic bellows 6 being configured to hold the spike modules in place, while expanding against the stiffness of the base portion of the spike module assembly; to thereby adjust the protruding amount of the rubber profile portion 1 from a position that is accommodated in the circumferential wall and a position that projects from the circumferential wall to a greater degree; and where the hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber via the control valves – (corresponds to the claimed “wherein the tire is configured, for the benefit of each of the number of tread pattern elements, to offer resistance due to the maintainable gas pressure in the tire when displacing the number of tread pattern elements in the direction of the second position and configured to displace the number of tread pattern elements in the direction of the first position, in which it projects from the circumferential wall to a greater extent, when the gas pressure maintained in the tire is increased, wherein the adjustment device is also configured for adjusting the gas pressure maintained in the tire ”.
Regarding claims 22, 28, as modified Agot discloses the spring-integrated hermetic bellows 6, are configured to hold the spike modules in place and are pneumatically inflated when the control valve 12 is in the "extend mode" and the "exhaust port" is closed, see [0006] and where the hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber A via the control valve 12 through an inlet valve 8 and an outlet valve 7; it is considered the hermetic bellows are an endless hollow cord which creates a passage within the spike module and the inlet/outlet valves are adjustment devices that extend into the cavity of the hermetic bellows to thereby fill the bellows with air for adjusting the spring therein, which meets the claim limitations of claims 22, 28.
Regarding claim 23, as depicted below modified Agot discloses: each of the number of holding spaces (generally 3 and 15) extends through the circumferential wall and each of the number of tread pattern elements (generally 1) extends through the circumferential wall, wherein the spring device (6), on the side of the circumferential wall facing away from the tread, extends through the passage of each of the number of tread pattern elements (generally 1) and, for the benefit of the spring action, rests on the side of the circumferential wall facing away from the tread.

    PNG
    media_image4.png
    330
    383
    media_image4.png
    Greyscale

Regarding claims 24-25, modified Argot further discloses: the as depicted above the metal basin 3 has an inner part which is coated with hard plastic 15 which allows smooth movement when the spike is adjusted, also see [0013]. Therefore, the hard plastic 15 functions as a composite material reinforcing frame which meets the claim. Additionally, the spike modules 1 are configured to be formed whereby a metal cap 2 and the metal basin 3 are connected to one another via resilient bellows (spring integrated hermetic bellows; 6). The hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber A via the control valve 12 through an inlet valve 8 and an outlet valve 7. Thus, the spike module is a composite assembly of parts whereby the parts which surround the spike element itself (metal cap and basin) are separate parts i.e. are dividable in order to fit the adjustment devices (control valves). 
Regarding claims 26-27, modified Argot further discloses, as depicted in the rejection of claim 18: the number of tread pattern elements is arranged in a single row of parallel tread pattern elements with respect to the circumferential direction on the tire; where the spring device (6) comprises a number of spring elements extending parallel to each other which corresponds to the number of rows of tread pattern elements and which are each configured to offer resistance due to spring action of the spring element, for the benefit of each of the number of tread pattern elements of a row of tread pattern elements, when moving the number of tread pattern elements of a row of tread pattern elements to the first position, in which it projects from the circumferential wall to a greater degree, in order to increase the tread pattern height, wherein each spring element extends through the passage of each of the number of tread pattern elements of the row of tread pattern elements, see figure 6 above where the spike module extends beyond the tread surface; and where the number of tread pattern elements are arranged in rows, see Anderson Figures 5-6.
As to wherein a reinforcing element is provided on the sides of the spring elements facing away from the tread in order to rest the spring elements and/or tread pattern elements on an inner tube provided in the tire: As depicted in the rejection of claim 18, the spring device (6) is delimited on its sides and radially inner portion by plastic portion 15 – (construed as a reinforcing portion formed as an inner tube).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Agot (DE 3721500 – of record), in view of Gramelspacher (US 2,708,470), in view of Einarsson (US 3,872,908), as applied to claim 18 above, in view of Takahashi (WO 01/70519 A1 – of record).
Regarding claim 30, modified Argot does not explicitly disclose each tread pattern element of the number of tread pattern elements comprises a tread pattern part adjoining the tread, wherein the tread pattern part is provided with a ribbed surface on the side facing the holding space in order to discharge pollutants from the holding space to outside the tire. However, it is very common in the art to form spikes having non-linear side surfaces to remove debris from the spike chambers, as well as provide increased edge effect for improving traction. Therefore, it would have been necessary and obvious to look to the prior art for exemplary configurations of tread spikes.
Takahashi teaches a tire that is configured to use a plurality of rubber pliers – (corresponds to a tread pattern element part/ spike module), capable of partially protruding from the surface of a tread in contact with a road surface and disposed over the entire circumference thereof. Takahashi discloses such a tire structure is suitable for easily changing from a tire capable of running on snow/ice to normal dry conditions, see page 20 –Summary of the Invention. And further discloses the rubber pliers are configured to have a projecting block portion 7 with protrusions 18 disposed thereon. The protrusions are fitted to engage with grooves 8 on the opening walls to thereby hold the block in place, see page 22 – paragraphs 2-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spike modules of Agot to have protrusions which create a ribbed spike portion, as taught by Takahashi to enable the spike module to be firmly held at a desired extension.
Response to Arguments
Applicant’s arguments with respect to claims 18, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749